Citation Nr: 0305798	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  01-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from December 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO rating decision which denied 
service connection for PTSD. 


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor 
(including personal assault) which might lead to PTSD 
actually occurred during service.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service with the U.S. Air Force from 
December 1967 to October 1969.  

Service medical records show that in February 1969 the 
veteran complained of a total body shocking sensation lasting 
several seconds and fairly continuous over the past 12 hours.  
He denied any recent incidents or events that may have upset 
him and stated he was not nervous.  Questioning revealed a 
normal affect, clear thinking, and he was not depressed and 
in no distress.  In March 1969 the veteran requested a blood 
test, and later a VDRL (test for syphilis) was ordered.  In 
August 1969 it was noted that the veteran was enuretic all 
his life, except for one period from the end of high school 
lasting through tech school.  It was noted that the problem 
was worked up by doctors, but no medical problem was found.  
He reported being enuretic for the past 1 to 2 weeks, which 
had been a problem since he had the "shocks" noted in 
February 1969.  In September 1969 he underwent a psychiatric 
evaluation because of a long-standing history of enuresis.  
It was noted that there seemed to be a relationship between 
the veteran's enuresis and the amount of stress he 
experienced.  It was further noted that he was quite unhappy 
with military service and was constantly afraid he might do 
something wrong.  He reported that his work had always been 
substandard and there had been criticism because of this.  He 
was extremely dependent and had difficulty adjusting to being 
far from home.  He reported a history of sleepwalking, with 
at least six episodes within the past year.  One episode 
involved the veteran's walking in his sleep to the bed of 
another airman and urinating on him.  The diagnosis was 
inadequate personality, passive dependency or immaturity 
reaction, manifested by enuresis.  

On a report of medical history prepared in conjunction with 
the veteran's separation examination in September 1969, he 
responded "yes" to having or having had depression or 
excessive worry, bed wetting, and nervous trouble of any 
sort.  He reported having enuresis in childhood, but that it 
stopped two years prior to his induction into service.  He 
reported that upon his arrival at Hahn Air Base he had an 
excessive drinking habit due to excessive worry, but that 
upon breaking the drinking habit he began having episodes of 
enuresis and sleeping walking.  He had experienced episodes 
of dizziness and sought medical attention and was told that 
it was due to an emotional problem.  On his separation 
examination he was evaluated as psychiatrically normal.  The 
veteran was discharged from service due to enuresis.

In a July 1981 statement, Ralph Hammond, Ph.D., reported that 
the veteran first consulted with him in the fall of 1979 to 
discuss personal and academic problems.  The veteran reported 
that he had a very difficult time during and for two years 
after his divorce in 1970.  Dr. Hammond opined that the 
veteran was experiencing significant psychological problems 
during 1970-1972.

In April 1987 the veteran filed a claim for service 
connection for PTSD.

In an August 1987 letter, the RO notified the veteran that 
his claim had been disallowed because he had not submitted 
evidence that had been previously requested, including 
medical evidence and lay statements.

Received in April 1991 was a May 1987 statement from the 
veteran's friend, D.G.B., who reported he had known the 
veteran for over 25 years.  D.G.B. claimed that by knowing 
the veteran before and during high school and having stayed 
together, he could attest to the fact that the veteran 
neither walked in his sleep nor suffered from enuresis before 
entering service.  D.G.B. reported that he was stationed in 
Germany at the same time as the veteran, and claimed that the 
veteran's behavior was noticeably different.  D.G.B. claimed 
that the veteran appeared to be under stress, and that the 
veteran began to sleep walk and have episodes of urinating 
during this time.  

In April 1991 the veteran requested that his claim for 
service connection for PTSD be reopened.

In a June 1993 letter, a private psychiatrist, M.A. Casillas. 
M.D. reported that the veteran was diagnosed with depression 
and PTSD, and that the veteran began experiencing problems 
with post-traumatic stress related to early trauma about five 
years ago.  

In another June 1993 letter Dr. Casillas noted that the 
veteran began experiencing problems with post traumatic 
stress related to problems experienced in service, the 
symptoms of which began to reappear about five years prior.  

Received in July 1994 was the veteran's claim for service 
connection for a nervous condition, "possibly PTSD".  

In an October 1994 statement, the veteran reported that in 
the second weekend of August of 1969, late on a Friday night, 
he was attacked and repeatedly sexually assaulted by several 
other men in his barracks.  He claimed that another military 
person, who was stationed in the Army, that he was supposed 
to meet, happened upon the scene and ran off the last 
perpetrator.  The veteran claimed that after the incident he 
started having reactions to the event, including sleepwalking 
and urinating on others in his sleep.  He reported that this 
was called enuresis at the time, but this was not correct.  
He claimed he had nervous anxiety attacks, agitation, and 
specific symptoms later diagnosed as PTSD.

In a June 1995 psychological evaluation by Judy White 
Johnson, Ph.D., it was noted that the veteran had no 
diagnoses.  

By August 1995 rating decision, the RO denied service 
connection for PTSD.

In a March 1997 statement, the veteran's friend, D.G.B., 
reported that he had known the veteran for 34 years and was 
in constant contact with him.  D.G.B. noted that they were 
overseas together, and he was in the Army while the veteran 
was in the Air Force in 1969.

In an April 1997 mental evaluation, it was noted that the 
veteran reported he had PTSD from when he was in service in 
Germany and would "rather not talk about it."  The 
diagnoses included PTSD, by history.  

In a May 1997 Social Security document it was noted that the 
veteran had significant memory loss related to his diabetes-
induced dementia.

Social Security Administration records show that in June 1997 
the veteran was granted Social Security disability benefits, 
in part based on his PTSD.

Received from the veteran in July 1997 was his request to 
reopen the claim for service connection for PTSD.

The veteran completed a PTSD questionnaire, indicating that 
he was assigned to the 50th FMS at the time of the reported 
incident in service.  He also asserted that he experienced 
visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or ailment; made a sudden 
request for change in MOS or duty assignment; and had changes 
in performance evaluations, episodes of anxiety, increased 
use of alcohol, obsessive behavior such as overeating, 
testing for sexually transmitted diseases (VDRL), and 
unexplained economic or social behavior changes.

In a VA treatment record dated in November 1998 it was noted 
that the veteran reported he was diagnosed with PTSD in 1980 
by his cousin, but he admitted that his cousin was not seeing 
him as a patient.  He reported he was in the Air Force from 
1967 to 1969 and was stationed in Germany.  He did not see 
direct combat and reported one incident where he was sexually 
assaulted by several male Army soldiers, and claimed there 
was at least three men involved and maybe more.  It was noted 
that he was very reluctant to discuss the incident but did 
state that it involved oral sex and the men ran away when his 
friend entered the room.  The veteran claimed he did not 
report the incident at the time and he tried to put it out of 
his mind.  

Vet Center treatment records show that in August 1998 the 
veteran started treatment and he reported that he was 
assaulted sexually by 4 or 5 Army soldiers, and that a couple 
of them ran out after the attack started.  He claimed that 
they had knives and he thought he was going to die, and that 
the attack involved oral sex and sodomy.  He reported that a 
friend of his came to the barracks and walked in on the 
attack and picked him up off the floor and his mouth was 
bleeding.  He did not report the attack and claimed he tried 
to put it out of his mind, and could only remember bits and 
pieces.  After the attack, he reportedly could not do his 
work and was afraid.  He was depressed, had bad dreams, and 
could not concentrate.  He also reported he started 
sleepwalking, and during one incident he sleepwalked next 
door and urinated on somebody.  

In a May 1999 statement, Dr. Buford noted counseling the 
veteran during many office visits concerning depression and 
memory impairment resulting from post traumatic stress as 
related to his military service experience.  

Received from the veteran in May 1999 was a statement in 
which he reported he was "wounded or injured" while in 
Germany and that the military experience was terrifying, 
life-threatening, or stressful and was an action that 
threatened his life.

In a March 2001 statement, D.G.B., reported that while he was 
stationed in the Army at the 139th General Hospital in 
Nuremburg, Germany, he went to visit the veteran at Hahn Air 
Force Base, somewhere from March through June of 1969.  
D.G.B. reported that when he arrived at the veteran's 
barracks, he witnessed the veteran being sexually attacked, 
at knifepoint, by a white male.  D.G.B. reportedly said 
something and the individual ran from the room.  D.G.B. 
reported that he wanted the veteran to go to the hospital and 
make a report to the authorities, but the veteran declined, 
being too embarrassed, ashamed and in a state of shock.  
D.G.B reported they left the base and agreed to never discuss 
the incident.

In a March 2001 statement, the veteran's son reported that 
over the past several years he noticed that his father's 
memory, stress tolerance, and depression had worsened 
drastically. 

In a March 2001 letter from the veteran's wife, who is a 
psychiatric nurse, she reported that the veteran had problems 
since their marriage 28 years prior.  She described his 
various problems and opined that it was clear from the 
veteran's complaints, the nature of his nightmares, and 
constant intrusive thoughts, that this was directly related 
to the PTSD he suffered from while in service.  

In an April 2001 letter, the veteran's wife reported that the 
veteran had been diagnosed with diabetic neuropathy and PTSD, 
which resulted from service-related experiences.  She 
discusses the veteran's symptoms related to his PTSD and 
concluded that the veteran had total occupational and social 
impairment due to symptoms brought on by his PTSD.

In a May 2001 letter, Mary Ramm, R.N., readjustment 
counseling therapist from the Vet Center, indicated that the 
veteran had first sought treatment at the Vet Center in 
August 1998, and that at his first visit he was nervous and 
anxious and reported problems including intrusive thoughts of 
the sexual attack.  She further discussed the veteran's 
various symptoms.  

In a May 2001 letter, from the veteran's private clinical 
psychologist, Anna M. Clark, it was noted that the veteran 
had been receiving treatment since December 2000 for PTSD, 
disassociate amnesia, depressive disorder, and a cognitive 
disorder.  The veteran reported that while serving in Germany 
he was gang raped by other military men who were stationed at 
the same base, but were not in his branch.  He also reported 
he watched his close friend drown and die but he could not do 
anything to prevent it.  

On VA examination in May 2001 it was noted that the 
examination was rendered somewhat difficult because the 
veteran had pronounced difficulty describing the actual 
stressor.  It was noted that he was fully cooperative and 
extremely apologetic and had repeated many times that it was 
just something he was not able to do.  He started the 
examination by complaining of memory problems.  He reported 
that when he began medical school he subsequently began 
having flashbacks from a sexual attack in the military.  It 
was noted that the veteran was extremely reluctant to discuss 
the traumatic sexual assault he experienced in either 1968 or 
1969, which reportedly involved being in the barracks and 
someone taking his knife.  He remembered being shoved against 
the wall but would not discuss other details.  The diagnosis 
was PTSD most likely secondary to sexual assault.

In an October 2001 letter, Mary Ramm, of the Vet Center, 
indicated that the veteran's March 2001 statement regarding 
his reported sexual assault in service was his second 
statement.  She noted that the veteran had discussed physical 
and emotional abuse he endured as a child on several 
occasions, but that he never stated he had sexual abuse or 
assault in his childhood.  She noted that the veteran's only 
sexual assault was in the military barracks in Germany and 
that he was 19 years old at the time and may have described 
himself as a "child" to a counselor in later years.  She 
further noted that some symptoms did begin to appear during 
the veteran's training and after the drowning of a friend, 
and that the actual assault aggravated those symptoms.  She 
believed that the veteran met the criteria of being disabled 
by an injury or disease incurred or aggravated during 
service.

In November 2002 the Board determined that additional 
development was needed in this case, and requested that the 
veteran be afforded a VA psychiatric examination by a board 
of two psychiatrists.  A copy of the new regulation 
concerning service connection for PTSD based on claimed 
personal assault in service was placed in the claims folder 
for the VA psychiatrists to note.  The VA examiners were 
asked to review the service medical records and note any 
behavior changes, and interpret these in relationship to the 
diagnosis of PTSD.  The examiners were to provide a medical 
opinion, with full rationale, as to whether the evidence 
indicates that a personal assault actually occurred during 
service, and if it did, whether it is the source of any 
current PTSD.  In a March 2003 note from the VAMC, it was 
noted that the veteran failed to show for his VA examination 
for PTSD.

Analysis

Through correspondence, rating decisions, statements of the 
case, and supplemental statements of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claim and of the respective obligations of VA and him to 
obtain different types of evidence.  He has been afforded a 
VA examination and identified relevant medical records have 
been obtained.  The Board attempted to schedule another VA 
examination in order for a board of two psychiatrists to 
interpret any in-service behavior changes and to provide an 
opinion as to whether the evidence indicates that a personal 
assault actually occurred during service, and if so, whether 
it is the source of any current PTSD.  The record, however, 
reflects that the veteran failed to report for this VA 
examination.  The Board therefore finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Board notes that the veteran has not alleged, nor has the 
evidence shown, that he engaged in combat with the enemy.  
Thus, his assertions of service stressors are not sufficient 
to establish their occurrence.  Rather, a service stressor 
must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD based on a sexual 
assault which he now alleges he experienced during his 
service in Germany.  In this case, the record contains 
medical evidence establishing a current diagnosis of PTSD, 
which satisfies one requirement of the regulation.  Moreover, 
there is medical evidence linking the diagnosis of PTSD to an 
alleged sexual assault in service, thus satisfying another 
requirement.  The outcome of the case turns on the 
requirement of proof of a service stressor.

As noted above, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  In this case, there is no 
indication in the record, including in statements from the 
veteran, that the alleged sexual assault in service was ever 
formally reported to any source or that it was otherwise 
reduced to writing.  Consequently, there any no formal 
records, such as police reports, of the incident which could 
be obtained.  The veteran has pointed out that his service 
medical records show that he underwent a blood test and a 
VDRL (test for syphilis) in March 1969.  However, these tests 
were conducted before the alleged incident, which the veteran 
claims occurred in August 1969; and, of course, such tests 
are routinely given, most often for reasons having nothing to 
do with sexual assault.  

The veteran has submitted statements from a friend, D.G.B., 
who was in the Army and stationed in Germany at the same time 
that the veteran was in the Air Force.  D.G.B. reported that 
he was going to visit the veteran at his barracks and walked 
in on the veteran being sexually assaulted.  D.G.B. claimed 
he tried to get the veteran to report the incident, but the 
veteran did not want to and they reportedly agreed to never 
discuss the incident again.  The Board notes inconsistencies 
in this person's statement.  For example, D.G.B. reported 
that the assault occurred between March and June 1969, while 
the veteran has reported it occurred in August 1969.  The 
Board finds that additional corroboration is necessary in 
order to prove that the alleged sexual assault actually 
occurred.

With regard to behavior changes in service, the Board notes 
that the veteran has claimed he experienced behavior changes 
in service after the alleged sexual assault, including 
sleepwalking and enuresis.  He also claimed he was unable to 
work, and had depression and anxiety.  Service medical 
records do show that he experienced problems with 
sleepwalking and enuresis.  In August 1969, however, it was 
noted that the veteran was enuretic all his life, except for 
one period from the end of high school lasting through tech 
school.  In September 1969 he underwent a psychiatric 
evaluation and a relationship between the veteran's enuresis 
and the amount of stress he experienced was noted.  He 
reported a history of sleepwalking, with at least six 
episodes within the past year.  It was noted that the veteran 
was quite unhappy with military service and was constantly 
afraid he might do something wrong.  He reported that his 
work had always been substandard and there had been criticism 
because of this.  Also, at the time of his separation 
examination, the veteran reported having enuresis in 
childhood, but that it stopped two years prior to his 
induction into service.  He reported that upon his arrival at 
Hahn Air Base he had an excessive drinking habit due to 
excessive worry, but that upon breaking the drinking habit he 
began having episodes of enuresis and sleeping walking.  
Thus, it appears that the veteran's behavior changes of 
sleepwalking and enuresis and his problems with his work 
predated the reported sexual assault.  Moreover, these 
behavior changes have not been medically attributed to the 
alleged sexual assault incident.  

In that regard, the Board notes that it attempted to have the 
veteran undergo a VA examination to try to verify a personal 
assault stressor, but the veteran failed to report for such 
examination.  The duty to assist is not a one-way street, and 
the veteran has failed to fully cooperate in developing his 
claim.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet.App. 190 
(1991).

As a service stressor for PTSD has not been satisfactorily 
established, service connection may not be granted.  The 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

